In a habeas corpus proceeding, the appeal is from a judgment of the Supreme Court, Dutchess County, entered April 22, 1974, which sustained the writ. Judgment reversed, on the law, without costs, and writ dismissed, without prejudice to any application for review of bail that relator may be advised to make. Relator’s application for a stay is denied. The affidavit sworn to April 18, 1974 is sufficient as a matter of law to sustain the warrant of arrest. Martuseello, Acting P. J., Shapiro, Cohalan, Benjamin and Munder,JJ., concur.